IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                            :   No. 2550 Disciplinary Docket No. 3
                                            :
HARRY TUN                                   :   Board File No. C1-18-214
                                            :
                                            :   (District of Columbia Court of Appeals,
                                            :   No. 17-BG-0769)
                                            :
                                            :   Attorney Registration No. 50775
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 17th day of January, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Harry Tun is suspended for one year from the practice of law in the Commonwealth of

Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.